Citation Nr: 1109013	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from December 5, 1978 to August 8, 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO found that the Veteran was not competent to handle the disbursement of funds.  The RO in Atlanta, Georgia, currently has jurisdiction over the case.


FINDING OF FACT

The Veteran's schizophrenia causes him to lack the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.353 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, because the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U.S. Code, and an applicant for restoration of competency such as the Veteran is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55, the VCAA is inapplicable in this case.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, VCAA notice was provided in March 2005.

Historically, in a November 1998 rating decision, service connection for schizophrenia was granted, a 50 percent rating was assigned effective December 1993, and a 100 percent rating was assigned effective October 1995.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9205 for schizophrenia are rated according to the General Rating Formula for Mental Disorders.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Therefore, the Veteran was determined to have symptoms compatible with a 100 percent total rating.  

In reviewing subsequent evidence, reference is made to the "Global Assessment of Functioning" (GAF) rating.  The notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The RO issued a November 1998 proposal of incompetency informing the Veteran that it was proposing to find him incompetent to manage his funds based on VA medical records.  In its December 1998 cover letter, the RO informed the Veteran of his right to a hearing, how to obtain such a hearing, and the consequences of a finding of incompetency in compliance with 38 C.F.R. § 3.353(e).  The Veteran did not request a hearing and the RO issued a February 1999 decision finding the Veteran incompetent.  In February 2001, the finding of incompetency was continued.  

In 2005, the current claim for restoration of competency was received.  In conjunction with the claim, private and VA medical evidence has been submitted, as well as lay evidence.  

The private medical evidence from [redacted], is not relevant as to the Veteran's mental capacity for handling disbursed VA funds.  

Medical evidence from Nassau County Jail and Detention Center shows that the Veteran was being provided medical treatment for his psychiatric disorder.  The Veteran was incarcerated at that facility from November 2004 to February 2005.  

In October 2005, a VA examination was conducted.  The claims file was reviewed and the examiner indicated that the VA examination was being performed to determine the Veteran's competency status.  In his current history, the examiner noted that the Veteran provided contradictory information regarding his current living and social status.  A mental status examination was undertaken after the Veteran arrived almost two hours late for the evaluation.  He presented with evidence of thought process and communication disturbance.  He appeared to mumble and also appeared to be confused.  He could not answer questions in a goal-directed fashion.  He denied any gross psychotic symptoms, such as hallucinations. He was fidgety.  His hygiene and physical appearance were adequate.  He denied depression or suicidal/homicidal thoughts.  He had the energy to take care of the activities of daily living.  His short-term memory was intact.  His long-term memory was unreliable to asses.  He denied sleep impairment.  

The examiner indicated that for purposes of competency, the Veteran appeared to know the amount of finances that were allowed to him and the amount that were subtracted by his guardian.  He seemed to know his current rent and utility payment.  Of concern was his thought process and communication disturbance.  He was not a reliable informant.  He did not explain his current living situation and his previous incarceration.  He did not explain why he was staying at a motel.  Because of the difficulty in obtaining current reliable information regarding his present circumstances including accurate information regarding his treatment history in the past five years, his history of incarceration, possible substance usage which was currently denied, and other factors, the examiner could not state with any degree of certainty that the Veteran was mentally competent to handle his benefit payments in his own best interest.  The rationale included that if the Veteran was capable of managing his financial affairs, why was he homeless and living in a motel and did not have a car.  Without any reliable information to understand his current living situation, the examiner could not state that he handled his monthly payment (over $2,000) prudently.  A field examination was suggested.  The diagnoses were schizoaffective disorder, by history; polysubstance abuse, by history; and antisocial personality traits.  The GAF was 50.  

A subsequent undated medical assessment, signed by a physician (illegible) indicated that the Veteran was able to mentally protect himself in his daily environment and was competent.  The rationale was not provided.  
The Veteran indicated that the assessment was made in August 2005.  



VA medical records dated in 2006 reflect that the Veteran had a psychiatric admission to a VA facility in December 2006.  He appeared disheveled.  He was cooperative and made good eye contact.  His speech was normal, but his affect was restricted.  Thought processes were logical and linear.  There were no overt psychotic symptoms, which the Veteran also denied.  It was noted that it was possible that the Veteran did not have schizophrenia and that his past psychotic symptoms were related to substance abuse.  His mental status remained essentially the same during his admission.  Upon entrance, it was note that the Veteran had poor coping skills, poor social support, and poor finances, and his GAF was 40.  On discharge, his GAF had risen to the range of 57-67.  The discharge diagnosis was psychosis, not otherwise specified.  He was discharged to his parents' home.  He was not considered to be a threat of harm to himself or others.  

In April 2008, a Field Examination was conducted.  At that time, the Veteran had again been incarcerated.  He was able to perform his own activities of daily living and his hygiene was good.  It was noted that the Veteran did not drink, smoke, or chew tobacco while in jail.  The personal contact revealed that the Veteran was alert, but not oriented to date, place, time, and event.  He was able to respond to most questions posed with little difficulty, but would only give yes or no answers.  He continued to be worried about his charges.  He appeared to be living in his own world and was very limited in his thought processes.  The Veteran tended to focus on one subject and would dwell on it.  He was currently in jail and sentences for the felony charge of a probation violation and sale of crack cocaine.  It was noted that the Veteran was a long-term drug and alcohol abuser.  With regard to finances, it was noted that the Veteran currently handled no money.  A contact with the Veteran's guardian, Mr. H., revealed that he sent the Veteran about $200 per month for the Veteran to use for snacks at the jail.  The Veteran had no idea of the courses of amounts of his income and he appeared to have no interest in his finances, he was only worried about his pending charges.  The field examiner indicated that the Veteran had no money management skills.  Based on the field examination, the field examiner provided an opinion that the Veteran remained incompetent for VA purposes.  The examiner further noted that it appeared that all of the Veteran's needs were being met, via his guardian.  The continuation of Mr. H. as the guardian was also recommended.  The field examiner stated that the Veteran had been convicted and sentenced to three years.  

Lay evidence was also received from the Veteran's minister, C.D.  Mr. D. indicated that he had observed the Veteran over a two week period and believed that he had the mental capacity to function normally and handle his own funds.  He felt that the Veteran was able to manage the money that was given to him by his guardian and could handle all of his own affairs.  Mr. D.'s credentials with reference to his expertise to evaluate the Veteran as to his mental capacity were not provided.  

The Veteran contends that the field examiner had a personal vendetta against him and made false statements.  He indicated that he was not abusing substances and that all of his records were not considered.  He indicated that he had a college degree and that he was able to manage his own funds.

38 C.F.R. § 3.353 is the VA regulation that pertains to determinations of competency and incompetency.  It contains both procedural and substantive provisions.  Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Rating agencies are authorized to make official determinations of competency and incompetency for the purpose of existing laws, VA regulations and VA instructions.  Such determinations will be controlling for purposes of direct payment of current benefits.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the 


responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, the Board finds that that the Veteran is not competent to manage disbursement of funds.  He is in receipt of service connection for schizophrenia, assigned a 100 percent rating.  Both the VA examiner and the VA field examiner concluded that the Veteran was incompetent.  The Board attaches significant probative value to these opinions, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Conversely, the August 2005 medical report provided no rationale.  The failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The United States Court of Appeals for Veterans Claims ("the Court") has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

With regard to the lay evidence, as noted, Mr. D. did not provide his credentials regarding his expertise to evaluate the Veteran's mental status.  As such, the Board cannot afford the same probative value to his statement as the Board is affording to the VA examiner and VA field examiner opinions.  



With regard to the Veteran's personal opinion, the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also able to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit), stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In this case, the Veteran is not self-diagnosing a medical condition.  Rather, he is providing his own opinion as to his competency.  However, the Veteran is not deemed able to provide evidence as to complex medical questions, such as those presented in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He has been found totally disabled based on his symptoms.  The medical evidence, including a psychiatric hospital admission, reflects that he has poor coping skills, poor social support, and poor finances.  His thought processing ability has been compromised throughout the appeal period.  The medical evidence also reflects that when last evaluated, he was not oriented to date, place, time, and event, and appeared to be living in his own world.  Even if the Veteran believes that this field examiner was somehow "against him," the findings are supported by the earlier VA examination and medical records and are consistent with his basic history.  Further, it has been repeatedly noted in the record that he is a poor and unreliable historian and clearly has repeated incarcerations.  

As the VA experts explained the reasons for their opinions after a comprehensive and accurate discussion of the evidence of record, their opinions are entitled to significant probative weight and constitutes clear and convincing evidence that leaves no doubt as to the Veteran's incompetency.  See 38 C.F.R. § 3.353(c); see also Nieves-Rodriguez (most of the probative value of an opinion comes from its reasoning).

The Board has considered the Veteran's belief and his minister's belief that he is competent.  However, the Board concludes that the observations and opinions of skilled professionals are far more probative than the Veteran's self assertion of competency or those of the minister.  The most probative evidence is clear, convincing and leaves no doubt.

In sum, the Board finds that based on the most probative evidence in this case, the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  The matter of competency was specifically considered and addressed by both the VA examiner and the VA field examiner.  The Veteran's psychiatric disability is 100 percent and he requires continuous treatment, also consistent with their findings.  There is no reasonable doubt in this case regarding the Veteran's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  

For the foregoing reasons, the preponderance of the evidence (rising to the level of clear, convincing and leaving no doubt) indicates that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  The benefit-of-the- doubt doctrine is therefore not for application, and the request to 


restore competency must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Restoration of competency is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


